DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 08/11/2021 have been fully considered but they are not persuasive. 
Applicant argues that Shah et al. fail to disclose receiving, at a device a voice instruction from a user; receiving, at the device, information regarding the voice instruction from another device receiving the voice information from the user; selecting, from among the device and the other device, at least one device based on the received voice instruction and the received information regarding the voice instruction; and when the device is included in the selected at least one device, performing an operating corresponding to the voice instruction (Amendment, pages 7, 8).
The examiner disagrees, since Shah et al. disclose “perform an action specified by a spoken utterance can be executed at one or more remote computing devices, such as one or more server devices that operate at a separate network from the assistant devices… Therefore, in order to streamline delegation of actions to an automated 
assistant, a particular server device can be selected for the other server devices to response to a particular spoken utterance that is received at multiple assistant devices.  For instance, a first assistant device can provide status information to a first server device, and a second assistant device can provide other status information to a second The first server device can be designated as the selected server device for processing status information and selecting a targeted assistant device, at least based on the first automated assistant hearing a spoken utterance the loudest.  Thereafter, the second server device and/or the second assistant device can determine that the first server device has been designated as the selected server device and forward the other status information, and/or any other data related to the spoken utterance, to the first server device.  The first server device can then use the status information, which can include contextual data associated with the spoken utterance, in order to designate one of the assistant devices to perform the action inferred from the spoken utterance.” (paragraph 20).

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim 1 – 10, 21 - 29 are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Shah et al. (US PAP 2020/0302925  PCT/US18/47762).
As per claims 1, 22, 23, Shah et al. teach a method comprising:
receiving, at a device a voice instruction from a user; receiving, at the device, information regarding the voice instruction from another device receiving the voice information from the user (“For instance, a first assistant device can provide status 
selecting, from among the device and the other device, at least one device based on the received voice instruction and the received information regarding the voice instruction; and when the device is included in the selected at least one device, performing an operating corresponding to the voice instruction (“The first server device can then use the status information, which can include contextual data associated with the spoken utterance, in order to designate one of the assistant devices to perform the action inferred from the spoken utterance.”; paragraphs 20, 32).

	As per claim 2, Shah et al. further disclose when the other device is included in the selected at least one device, transmitting to the other device a request that the other device perform the operation corresponding to the voice instruction (“a second assistant device can be set to provide an alarm in a kitchen in order to alert the user of the progress of their cooking.  When the alarm goes off, the user can provide a spoken 
utterance to the second assistant device to modify an action corresponding to 
the alarm going off.”; paragraph 6).

	As per claims 3, 24, Shah et al. further disclose the selected of the at least one device comprises selecting the at least one device based on information related to 

	As per claims 4, 25, Shah et al. further disclose identifying a user identity based on a voice print of the voice instruction, wherein the selecting of the at least one device comprises selecting the at least one device based on the identified user identity. (“contextual data can also be provided as input to the machine learning model such as, but not limited to, voice characteristics of one or more users”; paragraphs 73, 86).

	As per claims 5, Shah et al. further disclose training a machine learning model based on information received from among the device and the other device, wherein the selecting the at least one device comprises selecting the at least one device based on the trained machine learning model (“Status information 440 provided by other client devices after some amount of training can be used as an input to a machine learning model, and/or a function resulting from a machine learning model, in order to identify a targeted client device, and/or a score for a respective client device.”; paragraphs 38, 69, 86).

	As per claims 6, 26, Shah et al. further disclose training a machine learning model based on a user feedback to the selected at least one device for the operation,

wherein the trained machine learning model is used for determining a device to be selected in the group list selecting the at least one device comprises selecting the at least one device based on the trained machine learning model (“Status information 440 provided by other client devices after some amount of training can be used as an input to a machine learning model, and/or a function resulting from a machine learning model, in order to identify a targeted client device, and/or a score for a respective client device.”; paragraphs 38, 69, 86).

	As per claims 7, 27, Shah et al. further disclose selecting of the at least one device comprises selecting the at least one device according to a priority between a plurality of devices about the operation corresponding to the voice instruction, the plurality of devices receiving the voice instruction from the user(“determine a most user-preferred assistant device to perform the requested action using additional data (e.g., contextual data…determining rankings for the multiple client devices, wherein the rankings include at least a first rank based on the first contextual data and a second rank based on the second contextual data, and wherein each rank of the rankings at least partially influences a selection of a particular device of the multiple client devices to respond to the spoken utterance via the automated assistant).” paragraphs 17, 33).

	As per claims 8, 28, Shah et al. further disclose selecting of the at least one device comprises selecting the at least one device according to a functional word included in the voice instruction, the selected at least one device having a function Assistant, stop," and the spoken utterance can be heard by multiple client devices within a home of the user.  The user may intend the spoken utterance to affect only a single action, therefore a process must be used to identify the particular client device and/or action that the user intends to affect.”; paragraphs 76, 87).

	As per claims 9, 29, Shah et al. further disclose the selecting of the at least one device comprises selecting two devices based on the voice instruction having a first functional word and a second functional word, and wherein when the device and the other device are included in the selected two devices, performing a first operation corresponding to first functional word, and transmitting to the other device a request that the other device perform a second operation corresponding to the second functional word. (“For instance, a spoken utterance such as "stop," may be intended to affect different assistant actions based on a context in which the user provided the spoken utterance…For instance, the user can provide the spoken utterance, "Assistant, stop!" from their living room, but intend the spoken utterance to affect the second assistant device.”; Abstract, paragraph 6).

	As per claim 10, Shah et al. further disclose performing the operation comprises displaying a user interface for selecting a device from among a plurality of devices, and
wherein the method further comprises: transmitting to the device selected in the displayed user interface a request that the selected device perform the operation corresponding to the voice instruction. (“The client device 202 can include a display 

	As per claim 21, Shah et al. teach a non-transitory computer-readable medium having program instructions recorded thereon which, when executed by at least one processor, cause the at least one processor to execute the method of claim 1 (paragraph 5).

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.